Citation Nr: 1015250	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for herpes disease.

2.  Entitlement to service connection for skin eruptions and 
open sores in the groin area and other parts of the body to 
include, prurigo nodularis and xerosis.

3.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1973 to December 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in February 2010.  A transcript 
of the hearing has been associated with the claim file   

The Board observes that the appellant, in his February 2005 
claim, stated that he was seeking service connection for skin 
eruptions and open sores in the groin area, and skin 
discoloration and sores over other portions of the body.  The 
RO, in the rating decision of April 2006, adjudicated the 
appellant's claim as a new claim of service connection for 
prurigo nodularis and xerosis.  However, the Board notes that 
in a rating decision of May 1983, the RO denied the 
appellant's claim for service connection for herpes disease.  
The appellant had at the time claimed service connection for 
sores on his genitals, which he first noticed in service.  
The Board notes that the factual basis of the February 2005 
claim is the same as the factual basis of the claim denied in 
May 1983.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Therefore, the Board has recharacterized the issues 
on the title page of this decision and will address the 
issues accordingly.

The issues of entitlement to service connection for prurigo 
nodularis and xerosis, and tinea pedis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the RO denied 
the claim of entitlement to service connection for herpes 
disease.

2.  Since the May 1983 rating decision, relevant records 
which relate to an unestablished fact necessary to 
substantiate the claim have been added to the claim folder.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied the claim of 
service connection for herpes disease is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  Evidence received since May 1983 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Legal Criteria and Analysis

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

As relevant to this appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.   38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the May 1983 rating decision, the RO denied the claim of 
entitlement to service connection for herpes disease on the 
basis that there was no evidence of a current disability.  
The evidence of record at the time of the decision consisted 
of the Veteran's service treatment records, and a VA 
examination conducted in March 1983.  The Veteran did not 
file an appeal and the May 1983 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2005, the Veteran submitted another claim for 
skin eruptions and sores in the groin area which had spread 
to other areas of the body.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156.

The evidence submitted since the May 1983 rating decision 
includes private medical treatment records and VA outpatient 
treatment records showing diagnoses of prurigo nodularis and 
xerosis.  

The Board finds that the above evidence, received after the 
May 1983 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  Such evidence is also 
material.  Indeed, it relates to a fact necessary to 
substantiate the claim, namely it establishes a disability.  
This new evidence raises a reasonable possibility of 
substantiating the claim.  Thus, this evidence is new and 
material and the requirements to reopen a claim under 38 
C.F.R. § 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received 
since the May 1983 rating decision is new and material, and 
the claim of entitlement to service connection for sores and 
skin eruptions in the groin area is reopened.


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for a 
skin disability is granted.

REMAND

The Veteran asserts that he is entitled to service connection 
for tinea pedis, as well as for prurigo nodularis and 
xerosis.  

The appellant, during the videoconference hearing of February 
2010, testified that he was treated for his skin problems at 
the Miami VAMC since 1982, right after leaving active 
service.  A review of the record shows that while the record 
contains records from the Miami VAMC from 2000 and onward, 
records from the early 1980's have not been associated with 
the claim file.  These records must be obtained and 
associated with the claim file. 

Moreover, the Board observes that the appellant has 
consistently alleged that his skin eruptions and sores 
started while in service.  Service treatment records show 
that in April 1978, the appellant was treated for bumps on 
his arms and legs.  Examination revealed raised lesions.  The 
assessment was probable insect bites.  He was prescribed 
Benadryl and Kenalog.  Also during service, in April 1979, 
the appellant was seen for complaints of sores between the 
toes.  Examination revealed cracked and peeled skin around 
both toes on both feet.  The assessment was athlete's foot.  

At the videoconference hearing the appellant testified that 
his feet symptoms were worse than ever and that the infection 
had come back.  He further testified that he currently did 
not have a medication that cleared his foot infection.  He 
also testified that he has lesions in other areas of his body 
including his groin, arms, feet, back, stomach and face.  He 
finally testified that he has had skin problems in service 
and ever since.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims stated that the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service.  The types of evidence that demonstrate an 
"indication" include credible evidence of continuing 
symptoms, such as pain or other symptoms capable of lay 
observation.  McLendon, supra.; see also Duenas v. Principi, 
18 Vet. App. 512 (2004) (The Court held that an examination 
must be conducted where the record before the Secretary (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of disease and (2) indicates that those 
symptoms may be associated with his active military service).

Considering the facts laid out above, the Board finds that an 
examination is needed prior to resolving the appellant's 
claim.  The Board notes that at the VA examination of 
February 2006 the examiner did not find an active tinea pedis 
infection.  However, since then, the appellant has testified 
that his feet are worse than ever and that there is no 
medication that can control the infection.  The appellant is 
competent to testified regarding symptoms perceived through 
his senses.  Therefore, a new examination is needed in order 
to determine if there is an ongoing tinea pedis infection and 
whether any currently found tinea pedis is related to the in-
service findings in April 1978.  

Moreover, the appellant has consistently stated that he had 
sores on his groin area while in service and thereafter.  The 
appellant is competent to so state.  VA outpatient treatment 
records show diagnoses of prurigo nodularis and xerosis.  A 
VA examination regarding these disabilities has not ben 
conducted.  An examination and opinion must be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claim file all of the 
treatment records from 1982 through 
2000 from the VAMC in Miami for the 
treatment of a skin disability.  If the 
records are not available it should so 
be stated on the record and an 
explanation regarding the 
unavailability must be provided.  Any 
such negative search must also be 
communicated to the Veteran.

2.  After the above development has 
been completed, arrange for a VA 
examiner to review the claims file for 
the purposes of determining the 
etiology and likely date of onset of 
any tinea pedis, prurigo nodularis, 
xerosis, or other chronic skin 
disability that the appellant may 
currently have.  The examiner is 
requested to provide an opinion as to 
whether the appellant has a skin 
disability, to include any tinea pedis, 
and prurigo nodularis and xerosis, that 
is at least as likely as not related to 
his period of service or any incident 
therein.  A complete rationale for any 
opinion expressed by the examiner must 
be provided.  If this question cannot 
be answered without resorting to 
speculation then the examiner should 
explain why it would be speculative to 
respond.

3.  Thereafter, the RO should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand.  If the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The appropriate 
time within which to respond should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2202).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


